DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not teach or fairly suggests a method for early detection of an accident wherein the current effect event represented by the overall accident occurrence measure or the current effect event represented by a local accident occurrence measures with event scenarios is effected by a multivariate cluster analysis. Rather, the closest prior art teaches that the places of accidents are marked on a map and the points of their clustering are determined and to visualize records of fields of the number of rapid accelerations in the statistical data to perform cluster analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oosaki (US20110022275 A1).
	Regarding claim 1, Oosaki teaches
	A method for early detection of an accident, the method comprising: 
recording the local acceleration at different distributed locations in a transportation vehicle using acceleration sensors installed at different locations; see at least FIG. 1 plurality of acceleration sensors 10L, 10R, 20L, and 20R.
ascertaining local effect information for the different locations based on the measured accelerations; 
jointly evaluating the effect information for the different locations and deriving accident information and outputting the accident information. 
See at least FIG. 1 and [0027]- [0032] where an occupant protection system is provided with an occupant protection control device (SRS unit) 30. Inside of the SRS unit 30, a unit sensor 30a is installed which detects the acceleration in both the longitudinal and the widthwise direction of the vehicle C. 
A plurality of crash sensors such as front crash sensors (R-FCS) 10R & 10L, and side impact sensors 20L & 20R which are distributed at different locations on the vehicle. The sensors capable of converting output signals of the acceleration sensors into acceleration data, being digital data, via the control circuits, and transmit them to the SRS unit 30.
Also see at least [0032] where “[t]he SRS unit 30 performs collision determination of the vehicle C based on: the acceleration data transmitted from the R-FCS 10R and the L-FCS 10L, 

Regarding claim 2, Oosaki teaches
The method of claim 1, wherein ascertainment of the local effect information is achieved in each case by the acceleration measured at the respective acceleration sensor being integrated over ascertainment periods See at least FIG.’s 2A-2B and [0039]- [0041] where “the SRS unit 30 calculates an interval integration value of the acceleration data acquired from the R-FCS 10R, the L-FCS 10L, and the unit sensor 30a, and determines whether or not a frontal impact collision has occurred by comparing the interval integration value with a frontal impact collision determination threshold value.” When the SRS unit 30 is determining the impact collision information, the one or more speed change values are calculated by integrating the acceleration of the acceleration sensor at different positions.

Regarding claim 3, Oosaki teaches
The method of claim 2, wherein the effect information for each of the acceleration sensors installed at the different locations is binary information and the applicable information content "effect occurring" and "no effect occurring" is accordingly represented by 1 and 0 or vice versa. See at least [0025]- [0049] where when judging the impact collision information, the speed change value is calculated by integrating the acceleration of the 

Regarding claim 4, Oosaki teaches
The method of claim 3, wherein derivation of the accident information is achieved by an overall accident occurrence measure being ascertained iteratively at evaluation times of the effect information of the acceleration sensors being combined iteratively in recording intervals and a total of the values of all acceleration sensors representing the effect information over all past recording intervals for a current effect event being formed, 
wherein for each acceleration sensor whose effect information has ever assumed the value "effect occurring" 1 in a recording interval for the current effect event, the effect information used for this sensor for this and all subsequent recording interval(s) is the value "effect occurring" 1, and the accident information output is intervention information as soon as the overall accident occurrence measure has exceeded or dropped below an intervention threshold value at an evaluation time. See at least FIG.’s 2A & 2B and [0042]- [0044] where the SRS unit 30 calculates a change in speed by “interval integrating each of the acceleration data acquired from the R-FCS 10R, the L-FCS 10L, the R-SIS 20R, the L-SIS 20L, and the unit sensor ΔVn with a frontal oblique impact collision determination threshold value ΔVth. If the calculate speed change ΔVn is greater than or equal to the threshold value ΔVth, then it is determined that an accident occurred.

Regarding claim 5, Oosaki teaches
The method of claim 3, wherein derivation of the accident information is achieved by a local accident occurrence measure being ascertained iteratively at evaluation times for each of the acceleration sensors by the values that represent the effect information for the respective acceleration sensor for all previous recording intervals for a current effect event being combined in a total for said acceleration sensor, 
wherein the effect information used for all recording intervals for the current effect event that follow the recording interval in which the effect information first assumes the value "effect occurring" 1 in the current effect event is the value "effect occurring" 1, and see at least FIG. 2A-2B and [0039]-[0044] where the SRS unit 30 determines whether or not a side impact collision has occurred based on the acceleration data acquired from the R-SIS 20R, the L-SIS 20L, and the unit sensor 30a.
derivation of the accident information is achieved by the local accident occurrence measures being regarded as variables that represent a current effect event and the current effect event being associated with an effect scenario or with a cluster of effect scenarios using a classification step, and the accident information output being14811689_1.docPreliminary AmendmentAtty. Docket: 5246 1-296492U.S. Patent Application No. 16/447,250Page 6 of 12 intervention information in response to the current effect event represented by  the local accident occurrence measures being associated with an effect scenario or cluster of effect scenarios requiring automatic intervention measures to be triggered. See at least FIG. 2B and [0039]- [0045] where the local accident occurrence measures are regarded as variables “ΔVn” associated with an effect scenario and classified as a frontal oblique impact collision, a side impact collision, etc.  In response to the current effect event being associated with an effect scenario requiring automatic intervention measures, the SRS unit 30 may determine the appropriate intervention measure to be deploying curtain air bags 70R and 70L, seatbelt pretensioners, etc.

Regarding claim 9, Oosaki teaches
The method of claim 1, wherein the effect information of at least all acceleration sensors whose transmitted effect information had not already assumed the information14811689_1.docPreliminary AmendmentAtty. Docket: 5246 1-296492 U.S. Patent Application No. 16/447,250Page 7 of 12content "effect occurring" in a preceding recording interval is requested iteratively in recording intervals. See at least FIG. FIG.’s 2A and 2B where, when the acceleration sensor that transmit effect information does not indicate an “effect occurring”, the SRS unit 30 returns to the processing in step S1 in which the effect information of the acceleration sensors are requested in recording intervals.

Regarding claim 10, Oosaki teaches
An apparatus for the accident for early detection of an accident using a method for early detection of an accident, the method comprising: 
recording the local acceleration at different distributed locations in a transportation vehicle using acceleration sensors installed at different locations; 
ascertaining local effect information for the different locations based on the measured accelerations; jointly evaluating the effect information for the different locations and deriving accident information; and outputting the accident information, 
the apparatus comprising: 
a multiplicity of acceleration sensors installed at different distributed locations in a transportation vehicle for recording the local acceleration at the respective installation location; 
one or more processing circuits for ascertaining in each case local effect information for the different locations based on the respectively measured local acceleration and 
an evaluation device for jointly evaluating the effect information for the different locations and deriving accident information and outputting the accident information. See at least [0029]- [0031] where the sensors R-SIS 20R and L-SIS 20L are satellite sensors connected with the SRS unit 30. The sensors being capable of detecting the acceleration and comprising a control circuit for performing data communication with the SRS unit 30.
See preceding logic for claim 1.

Regarding claim 11, Oosaki teaches
The apparatus of claim 10, wherein the one or more processing circuit(s) each comprise an integrator to iteratively integrate the acceleration measured at the respective acceleration sensor over ascertainment periods to ascertain speed change values 14811689_1.docPreliminary AmendmentAtty. Docket: 5246 1-296492U.S. Patent Application No. 16/447,250Page 8 of 12 for the applicable location, and to derive the effect information for a location based on one or more speed change value(s) obtained for the location. See preceding logic for claim 2.

Regarding claim 12, Oosaki teaches
The apparatus of claim 10, wherein the one or more processing circuit(s) each provide the effect information as binary information, wherein information content "effect occurring" and "no effect occurring" is accordingly represented by 1 and 0 or vice versa. See preceding logic for claim 3.

Regarding claim 13, Oosaki teaches
The apparatus of claim 12, wherein the evaluation device achieves derivation of the accident information by ascertaining an overall accident occurrence measure iteratively at evaluation times by the effect information of the acceleration sensors being combined iteratively in recording intervals and a total of the values of all acceleration sensors representing the effect information over all past recording intervals for a current effect event being formed, wherein for each acceleration sensor whose effect information has ever assumed the information content "effect occurring" 1 in a recording interval for the current effect event, the effect information used for this sensor for this and all subsequent recording interval(s) is the information content "effect occurring" 1, and the accident information output is intervention information as soon as the overall accident occurrence measure has exceeded or dropped below an intervention threshold value at an evaluation time. See preceding logic for claim 4.

The apparatus of claim 12, wherein the evaluation device achieves derivation of the accident information by ascertaining a local accident occurrence measure iteratively at evaluation times for each of the acceleration sensors by the values 14811689_1.docPreliminary AmendmentAtty. Docket: 5246 1-296492U.S. Patent Application No. 16/447,250Page 9 of 12 that represent the effect information for the respective acceleration sensor for all previous recording intervals for a current effect event being combined in a total for said acceleration sensor, wherein the effect information used for all recording intervals for the current effect event that follow the recording interval in which the effect information first assumed the value "effect occurring" 1 during the current effect event is the value "effect occurring" 1, and derivation of the accident information is achieved by the local accident occurrence measures being regarded as variables that represent a current effect event and the current effect event being associated with an effect scenario or with a cluster of effect scenarios using a classification step, and the accident information output being intervention information in response the current effect event represented by the local accident occurrence measures being associated with an effect scenario or cluster of effect scenarios requiring automatic intervention measures to be triggered. See preceding logic for claim 5.

Regarding claim 17, Oosaki teaches
The apparatus of claim 15, wherein the evaluation device requests iteratively in recording intervals the effect information of at least all sensor modules14811689_1.docPreliminary AmendmentAtty. Docket: 5246 1-296492 U.S. Patent Application No. 16/447,250Page 10 of 12whose transmitted effect information had not already assumed the information content "effect occurring" in a preceding recording interval. See preceding logic for claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oosaki in view of Bax (US20190266629A1).
Regarding claim 7, Oosaki teaches
The method of claim 5. Oosaki teaches all of the elements of the current invention as stated above except wherein the associating of a current effect event represented by the overall accident occurrence measure or current effect event represented by the local accident occurrence measures with event scenarios is effected by an artificial neural network trained in effect scenarios requiring intervention and effect scenarios requiring no intervention.
Bax teaches it is known to provide the method wherein associating a current effect event represented by the overall accident occurrence measure is effected by an artificial neural network trained in effect scenarios requiring intervention and effect scenarios requiring no intervention. See at least [0003] where neural networks may be used to identify vehicle motion based upon sensor data and identify driving actions from vehicle motion. Also see at least [0042]- [0050] where a neural network may be used to evaluate traffic metrics to vehicle 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Oosaki to incorporate the teachings of Bax and provide the current effect event represented by the overall accident occurrence measure is effected by an artificial neural network trained in effect scenarios requiring intervention and effect scenarios requiring no intervention. In doing so, this method can improve technological processes for improving traffic safety and traffic flow ([0001]). Also, “the feedback action may be adjusted based upon the adjustment to create an adjust feedback action for subsequent execution.” [0050]

	Regarding claim 8, Oosaki in view of Bax teaches 
The method of claim 1, wherein the effect information is read or requested wirelessly at least from some of the acceleration sensors.
	See at least Bax FIG. 4-5, [0034] and claim 1 where a computing device establishes a connection with sensors configured to collect effect information (sensor data) associated with one or more vehicles and to wirelessly receive the effect information from the sensors.
 

The apparatus of claim 10, wherein at least some of the acceleration sensors are wirelessly connected to the evaluation device. See preceding logic for claim 8.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oosaki in view of Bax as applied to claim 15 above, and further in view of Lopez (US20190077353 A1).
	Regarding claim 16, Oosaki in view of Bax teaches the apparatus of claim 15. 
Oosaki in view of Bax teaches all of the elements of the current invention as stated above except wherein the evaluation device comprises a communication device, and the acceleration sensors, in each case with one of the multiple processing circuits and an RFID communication and power supply device, are an RFID-capable sensor module. 
Lopez teaches it is known to provide the above elements. See at least FIG. 1 and [0041], [0049] where sensors may include radio frequency tag readers for reading and interpreting RFID tags. The incident apparatus 104 may be communicatively or operably coupled to an RFID server 130 that stores and processes data that the RFID reader 132 captures and may request, access, and other RFID data associated with a traffic incident.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Oosaki in view of Bax to incorporate the teachings of Lopez and provide the RFID communication device and acceleration sensors with one of the multiple processing circuits and RFID-capable sensor module. In doing so, this provides appropriate assessing of a traffic incident scene by capturing sensor data of a vehicle and using the sensor data to help process traffic incidents. [0002]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.R.P./02/08/2022Examiner, Art Unit 3661                                                                                                                                                                                           

/RUSSELL FREJD/Primary Examiner, Art Unit 3661